Citation Nr: 1700513	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  08-24 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis, to include as secondary to service-connected residuals of a shell fragment wound (SFW) to the left thigh. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1971. 

This case comes before the Board of Veterans' Appeals (the Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  

The Veteran appeared at a Travel Board hearing at the RO in December 2009 before a Veterans Law Judge who is no longer with the Board.  A transcript of the hearing has been associated with the Veteran's claims file.  

In April 2016, the Veteran was informed that the Veterans Law Judge who provided his hearing would not be able to participate in his decision, and provided with an opportunity to have a new hearing with a different Veterans Law Judge.  He was provided 30 days to request a new hearing, and informed that if he did not make such a request in those 30 days, it would be assumed he did not want another hearing.  More than 30 days have elapsed since that letter was sent and no response was received.  Therefore, the Board with proceed with adjudicating his claim.

This case has previously been before the Board in May 2012, July 2014, and July 2015.  In each instance additional development was ordered.  The case is before the Board once more and the development ordered in July 2015 has not been completed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development actions requested in the Board's July 2015 remand were not substantially completed.  A remand by the Board confers on claimants, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  It imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be substantially completed prior to adjudication.

Here the Board's July 2015 remand order instructed the AOJ to contact the Veteran to request that he identify all his VA and non-VA health care providers that have treated or evaluated him for arthritis, and to schedule the Veteran for a VA examination to determine the nature and etiology of any arthritis of the bilateral hips, knees, and lumbar spine.  The remand order noted that if the Veteran was unable to show up for his examination then the claims file should be referred to a VA physician to provide an opinion regarding the nature and etiology of the Veteran's claimed arthritis.  

The AOJ contacted the Veteran in August 2015 regarding his treatment and evaluation for arthritis.  VA received no response.  The Veteran was scheduled for a VA examination to take place in November 2015.  It was indicated in the examination request in November 2015 that the Veteran refused an examination.  Notations in the Veteran's electronic file indicated that in August 2015 the Veteran contacted the AOJ to cancel the examination because he was "fed up" with being given the "run around".  The AOJ cancelled the examination and readjudicated the case without forwarding the claims file to a VA physician for the opinions requested in the July 2015 remand order.  

The Board interprets the Veteran's cancellation as being unable to attend the scheduled examination.  He provided a reason why he did not want an examination well in advance of the examination the AOJ scheduled and subsequently cancelled.  With this notification, the AOJ should have forwarded the file to a VA physician for the requested opinion, per the July 2015 Board remand order.  As that was not done, the development actions requested were not substantially completed and a remand is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA treatment records regarding the Veteran's claimed arthritis. 

2.  Forward the Veteran's entire claims file to a qualified VA physician to review with regard to the nature and etiology of the Veteran's claimed arthritis of the bilateral hips, knees, and lumbar spine.  The physician is requested to review the claims folder, to include this remand.  Unless the physician finds that a new examination is required, the Veteran need not be examined again.

Based on a review of the record, the examiner should provide an opinion as to the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the arthritis of the bilateral hips, knees, and lumbar spine was incurred in, related to, or caused by his active service.

b.  If not, whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's arthritis of the bilateral hips, knees, and lumbar spine is caused by any service-connected disability, to include his shell fragment wound to the left thigh.
   
c.  If not, whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's arthritis of the bilateral hips, knees, and lumbar spine is aggravated (chronically worsened) by any service-connected disability, to include his shell fragment wound to the left thigh

The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the reports of continuing symptomatology, reasons for doing so must be provided.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the physician should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the physician is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




